DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 12-13 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Laletin et al. (US 2003/0206021 A1).
Regarding claims 12 and 17, Laletin et al. (‘021) discloses a method for digital demodulation of signals obtained in the measurement of electrical bioimpedance of an object, wherein the method comprises the following operations: e applying the output of an AC current source (element 22) to a calibration impedance (D.U.T.), to cause an AC current to flow through the calibration impedance (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]- [0156]; figures 1-24, specifically 1B); e producing a voltage (represented by signal 32 at preamplifier) that is directly proportional to, and in phase with, the output of the AC current source (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]- [0156]; figures 1-24, specifically 1B); digitizing the voltage (via A/D 2 element 34) that is directly proportional to, and in phase with, the output of the AC current source, to produce Calibration Current Samples (paragraphs [0082]-[0212], specifically [0082]-[0103], [(0153]-[0156]; figures 1-24, specifically 1B); e measuring a voltage (with preamplifier) across the calibration impedance, wherein the measured voltage is produced due to application of the output of the AC current source to the calibration impedance (paragraphs [0082]- [0212], specifically [0082]-[0103], [0153]-[0156]; figures 1-24, specifically 1B); digitizing the voltage measured across the calibration impedance to produce Calibration Voltage Samples (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]-[0156]; figures 1-24, specifically 1B); e calculating a value proportional to an in-phase portion of the calibration current, by correlating the Calibration Current Samples with corresponding discrete values of a unity sine waveform (paragraphs [0082]-[021 2], specifically [0082]-[0103], [0153]-[0156]; figures 1-24, specifically 1B); and e calculating a value proportional to a quadrature portion of the calibration current, by correlating the Calibration Current Samples with corresponding discrete values of a unity cosine waveform (paragraphs [0082]-[021 2], specifically [0082]-[0103], [0153]-[0156]; figures 1-24, specifically 1B).
Regarding claims 13 and 18, Laletin et al. discloses calculating a magnitude of an equivalent to the current through the calibration impedance, by calculating the square root of the sum of the squared in-phase portion of the calibration current and the squared quadrature portion of the calibration current; calculating a phase of the calibration current including measurement system phase shift, by calculating the arctan of the ratio of the quadrature portion of the calibration current and the in-phase portion of the calibration current (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153)- [0156]; figures 1-24, specifically 1B), calculating a value proportional to an in-phase portion of the calibration voltage uncorrected for measurement system phase shift, by correlating the Calibration Voltage Samples with corresponding discrete values of a unity sine waveform; calculating a value proportional to a quadrature portion of the calibration voltage uncorrected for measurement system phase shift, by correlating the Calibration Voltage Samples with corresponding discrete values of a unity cosine waveform; calculating a magnitude of an equivalent to the voltage across the calibration impedance, by calculating the square root of the sum of the square of the value proportional to the in-phase portion of the calibration voltage and the square of the value proportional to the quadrature portion of the calibration voltage; calculating a phase of the calibration voltage including measurement system phase shift, by calculating the arctan of the ratio of the value proportional to the quadrature portion of the calibration voltage and the value proportional to the in-phase portion of the calibration voltage; calculating an equivalent to the calibration impedance magnitude by calculating the ratio of the voltage magnitude equivalent across the calibration impedance and the magnitude of the current magnitude equivalent through the calibration impedance (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]- [0156]; figures 1-24, specifically 1B); placing a first current electrode and a second current electrode in contact with the object; placing a first voltage sensing electrode and a second voltage sensing electrode in contact with the object; applying the output of the AC current source to the first current electrode and the second current electrode, to cause an AC current to flow through the object between the first current electrode and the second current electrode; producing a voltage that is directly proportional to, and in phase with, the output of the AC current source that is applied to the first current electrode and the second current electrode; digitizing the voltage that is directly proportional to, and in phase with, the output of the AC current source, to produce Object Current Samples; calculating an in-phase portion of the AC current through the object uncorrected for measurement system phase shift, by correlating the Object Current Samples with corresponding discrete values of a unity sine waveform; calculating a quadrature portion of the AC current through the object uncorrected for measurement system phase shift, by correlating the Object Current Samples with corresponding discrete values of a unity cosine waveform; calculating an equivalent of the object current magnitude through the object, by calculating the square root of the sum the squared in-phase portion of the current and the squared quadrature portion of the current through the object; calculating a phase of the object current including measurement system phase shift, by calculating the arctan of the ratio of the quadrature portion of the current and the in-phase portion of the current through the object (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]-[0156]; figures 1-24, specifically 1B); measuring a voltage between the first voltage sensing electrode and the second voltage sensing electrode, wherein the measured voltage is produced due to application of the output of the AC current source to the first current electrode and the second current electrode; digitizing the voltage measured between the first voltage sensing electrode and the second voltage sensing electrode to produce Object Voltage Samples; calculating an in-phase portion of the object voltage uncorrected for measurement system phase shift, by correlating the Object Voltage Samples with corresponding discrete values of a unity sine waveform; calculating a quadrature portion of the object voltage uncorrected for measurement system phase shift, by correlating the Object Voltage Samples with corresponding discrete values of a unity cosine waveform; calculating an equivalent voltage magnitude across the object, by calculating the square root of the sum of the squared in-phase portion of the uncorrected object voltage and the squared quadrature portion of the uncorrected object voltage; calculating a phase of the voltage across the object plus measurement system voltage phase shift, by calculating the arctan of the ratio of the quadrature portion of the object voltage and the in-phase portion of the object voltage; calculating the magnitude equivalent of the bioimpedance of the object, by calculating the ratio of the voltage equivalent magnitude across the object to the current magnitude equivalent through the object, multiplied by the cosine of the phase shift between the voltage across the object bioimpedance and the current through the object bioimpedance; and calculating the magnitude of the object bioimpedance by calculating the ratio of a previously known calibration impedance magnitude, to the magnitude equivalent of the calibration impedance, multiplied by the magnitude equivalent of the object bioimpedance (paragraphs [0082]-[0212], specifically [0082]-[0103], [0153]- [0156]; figures 1-24, specifically 1B).
Allowable Subject Matter
Claims 14-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793